ORDER
The Disciplinary Review Board on Jupe 13, 1996, having filed with the Court its decision concluding that CORNELIUS W. DANIEL of BRIELLE, who was admitted to the bar of this State *491in 1969, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client adequately informed), and RPC 5.1 (failure to supervise an attorney employee), and good cause appearing;
It is ORDERED that CORNELIUS W. DANIEL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.